— Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction of robbery in the first degree was against the weight of the evidence. From our review of the record, we find no basis to disturb the jury’s determination to credit the testimony of the prosecution witnesses in reaching its verdict (see, People v Bleakley, 69 NY2d 490, 495; People v Bieniek, 175 AD2d 627).
We have reviewed defendant’s remaining contentions and find that none requires reversal. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Robbery, 1st Degree.) Present — Denman, P. J., Doerr, Green, Balio and Lawton, JJ.